Order entered January 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01521-CR

                               LATOYA ROBINSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Auxiliary Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. TR-13-03619

                                            ORDER
        The Court has before it the State’s motion to abate. The State asserts the proceedings

were recorded on three cassette tapes, and the trial court should certify the accuracy of the tapes.

We GRANT the State’s motion to abate as follows:

        We ORDER the trial court to conduct a hearing to determine: (1) whether there were

proceedings audio recorded; and (2) if so, can the accuracy of the recordings be verified.

        We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY (30) DAYS from the date

of this order. If the trial court certifies there were audio tapes, we ORDER the trial court to file

certified copies of the record with this Court and with the Dallas County Clerk. See TEX. R. APP.

P. 34.6(a)(2), (h).
       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the Honorable Larry Rayford, Magistrate, County Auxiliary Court No. 1, 7201

Polk Street, No. 182, Dallas, Texas, 75232; and the Dallas County District Attorney’s Office.

We DIRECT the Clerk of the Court to send a copy of this order, by first-class mail, to LaToya

Robinson, 616 Lacewood Drive, Dallas, Texas, 75224.

       This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.


                                                  /s/    LANA MYERS
                                                         JUSTICE